11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Michael L. Williams,                           * From the 345th District
Commissioner of Education,                       Court of Travis County,
                                                 Trial Court No. D-1-GV-10-000124.

Vs. No. 11-12-00035-CV                         * October 16, 2014

Sterling City Independent                      * Opinion by Willson, J.
School District et al.,                         (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Michael L. Williams, Commissioner of Education.